DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I of Figures 4-7 in the reply filed on 10/16/2020 is acknowledged.
Claim 17-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/16/2020.
Claim 5 has been withdrawn because it recites a connection (802) between the top of the plunger, which connection is a feature in Figures 8-9.
 claim 7 has been withdrawn because it recites at least one sliding hinge (1002) between the stem and the at least one petal member, which at least one sliding hinge (1002) is a feature in Figures 10-13.
Claims 8-9 have been withdrawn because claim 8 recites a deformable membrane (1412) that is connected to and located between a plurality of short segments (1416), which deformable membrane (1412) is in Figures 14-15.
Claims 11 and 14 have been withdrawn because claim 11 recites the tab (3120) engaged with the groove (3122), such features are in Figure 32 and claim 14 recites the short segment 
Claim 12 has been withdrawn because it recites the outer rim (2501, 2601) connects the at last three petal members (2506, 2604) thereby forming a unitary petal member (2500, 2600), such features describes Figures 25-26.
Claim 13 has been withdrawn because it recites a petal webbing (3520) between the petal members, such feature is in Figure 35.
Claim 15 has been withdrawn because it recites the petal member comprising an intermediate segment (3314), which feature is in Figure 33.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, and 16 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Ziv (WO 2004/103213A1).
	Regarding independent claim 1, Figures 3a-3e discloses applicant’s claimed 
pessary comprising: 
a stem (37); and
at least one petal member (34a, 34b) hingedly attached (38) to an insertion end of the stem (37), the at least one petal member (34a, 34b) being rotatable between a collapsed state (Figure 3a)and a deployed state (Figure 3e), 

	Regarding claim 2, Ziv reference, presented above, discloses applicant’s claimed pessary comprising all features as recited in these claims, further comprising a plunger (36) that moves within the stem along a vertical axis of the stem, wherein the plunger can slide away from the insertion end of the stem to allow the at least one petal member to rotate upwards into the collapsed state, and the plunger (36) can slide towards the insertion end of the stem (37) to push the at least one petal member (34a, 34b) into the deployed state.
	Regarding claim 6, Ziv reference, presented above, discloses applicant’s claimed pessary comprising all features as recited in these claims, further comprising a shelf (Figure 3a & 3e illustrates stem 37 is a “T” shaped, the horizontal segment of the “T” is interpreted to correspond to claimed limitations shelf) at the insertion end of the stem (37), wherein when the pessary is in a deployed state, the at least one petal member (34a) is supported by the shelf (horizontal segment of “T” in stem 37).
	Regarding claim 16, Ziv reference, presented above, discloses applicant’s claimed pessary comprising all features as recited in these claims, wherein in the collapsed state (Figure 3a) the at least one petal member (34a, 34b) is substantially parallel to a vertical axis of the stem (37).


Allowable Subject Matter
Claims 3-4 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record does not disclose the at least one petal member comprises a fixed angle bend between the elongated segment and the short segment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CAMTU T NGUYEN/Examiner, Art Unit 3786